El Juez Asociado SeñoR Cókdova Dávila,
emitió la opinión del tribunal.
José López Fernández solicitó, mediante expediente' de dominio tramitado ante la Corte de Distrito de Mayagüez, que se le declarara dueño de cierta finca. Venancio Flores Irizarry se opuso a esta solicitud, que la corte declaró con lugar, después de oír a las partes, en 17 de mayo de 1935. El opositor y aquí peticionario, no conforme con dicha reso-lución, apeló de dicha sentencia en 21 de mayo de 1935. El día primero de junio de dicho año, el peticionario solicitó de la corte que se le concediera un término para radicar una exposición del caso. Negóse la corte de distrito a acceder a lo solicitado. En vista de esta negativa y de que no había expirado el término de treinta días para recurrir de la sen-tencia, el peticionario radicó en la corte de distrito un se-gundo escrito de apelación. A los cinco días de su radicación presentó a la corte inferior una exposición del caso, solici-tando que se aprobara. La corte de distrito se negó a impar-tirle su aprobación, por entender que existía una apelación pendiente que impedía la radicación de una nueva apelación y porque, a su juicio, carecía de jurisdicción para intervenir en la tramitación del segundo recurso interpuesto estando pendiente el primero. El peticionario ha solicitado por me-dio de certiorari que se anule esta última resolución, alegando que el tribunal inferior incurrió en error al negarle el dere-cho a esta segunda apelación, después de haberle negado la prórroga solicitada en la primera.
La doctrina que permite la radicación de una segunda apelación, cuando no ha expirado el término para apelar y se ha desestimado la primera, ha sido aceptada por *125esta corte y por numerosas decisiones. Ex parte Orellana y Pueblo, 46 D.P.R. 207, y casos citados. La duda surge cuando, como en el presente caso, no se ha desistido del primer recnrso. Sobre este punto se advierte nna marcada divergencia en las decisiones de los tribunales. En algunas jurisdicciones se sostiene que no puede tramitarse una se-gunda apelación sin haberse desestimado la primera. En otras se mantiene un criterio opuesto.
En Reichenbach v. Lewis et al., 5 Wash. 577, 32 P. 460, la Corte Suprema de Washington sostuvo que no procede un recurso de apelación, mientras esté pendiente una moción de desestimación de una apelación anterior, por no haberse radicado una transcripción del caso dentro del término fijado por la ley. Sin embargo, esta misma corte, en un caso posterior que citaremos más adelante, sostiene una doctrina con-traria.
En el caso de Cruzen v.“ Merchants State Bank, 109 Minn. 303, 123 N. W. 666, la Corte Suprema de Minnesota resolvió que un apelante no puede desestimar por sí mismo, en la corte de distrito, una primera apelación y tramitar la se-gunda. Para que pueda establecerse un nuevo recurso debe esperarse a que la Corte Suprema desestime el primero. Yéase también el caso de Newburg v. Getchell & Martin Lumber & Mfg. Co., 106 Iowa 140, 76 N. W. 514.
En Brown v. Plummer, 70 Cal. 337, 11 P. 631, la corte sostuvo que cuando pende ante el Tribunal Supremo una buena y válida apelación, no procede una segunda apelación contra la misma sentencia por la razón de que después de haberse interpuesto la primera apelación no queda nada en la corte inferior que pueda ser objeto de un nuevo recurso. La corte, sin embargo, hace constar lo siguienfte: ‘ ‘ Cuando la segunda apelación fué interpuesta, el tiempo para radicar la transcripción de autos en la primera apelación no había ex-pirado, existiendo en dicha fecha un recurso existente y vá-lido ante este tribunal.” Estas palabras de la corte parecen *126indicar que otra hubiese sido su resolución si al interponerse la segunda apelación hubiese expirado el plazo para radicar la transcripción de autos en el recurso anterior.
En Bornheimer v. Baldwin, 42 Cal. 27, se permitió una se-gunda apelación antes de la desestimación de la primera que no había sido perfeccionada. En el caso de Keaton v. Municipal Court, 209 Cal. 52, resuelto en 1930, se cita con aprobación el caso anteriormente mencionado.
En el caso de Groendike v. Musgrave, 123 Iowa 535, 99 N.W. 144, el apelante radicó en la corte un escrito desistiendo voluntariamente de la apelación interpuesta. A raíz de la desestimación de esta manera efectuada, interpuso un se-gundo recurso de apelación. La parte apelada alegó que el apelante había agotado su derecho para obtener una revisión del caso mediante apelación. Resolviendo la cuestión plan-teada la Corte Suprema de Iowa se expresó así:
“Brevemente expuesta, la cuestión es la siguiente: ¿Puede un apelante voluntariamente desestimar una apelación ya perfeccionada y posteriormente, dentro de los seis meses de la fecha de la sen-tencia que se trata de revisar, entablar una segunda apelación? Nos inclinamos a sostener la afirmativa. No parece haber motivo ade-cuado para negar ese derecho, y, según veremos, esta práctica halla amplio sostén en la decisiones de los tribunales. El estatuto concede a una parte seis meses para entablar apelación. La experiencia ha demostrado que los abogados no están totalmente exentos de co-meter sus errores, y si habiendo tratado de tramitar una apelación, el letrado encuentra que por algún error u omisión su recurso corre el riesgo de perderse sin entrar en los méritos del caso, y el límite estatutario no ha transcurrido, ¿por qué no ha de permitírsele que se aproveche de este locus poenitentíae para desestimar la apelación ineficaz y empezar de nuevo? Por su analogía con el derecho libre-mente ejercido de desestimar una acción original y renovarla, parece que esta práctica-es de todo punto válida. (Citas.)”
Aunque en el caso anteriormente citado el apelante de-sistió voluntariamente del primer recurso interpuesto, sin embargo, los argumentos del tribunal pueden muy bien apli-carse al caso de un apelante que abandona voluntariamente *127la primera apelación por haber incurrido en algún error o por encontrarse colocado en condiciones de no poder continuar tramitándola con la amplitud debida para la protección de todos sus derechos.
En las decisiones qne hemos citado hay algunas que se manifiestan abiertamente opuestas a que se conceda una se-gunda apelación sin haberse desestimado la primera, y otras que más bien favorecen la interposición de un segundo re-curso, aunque el primero no haya sido formalmente desesti-mado. Las decisiones qne pasamos a citar tratan directa-mente la cuestión y sostienen sin reserva alguna esta última teoría.
En el caso de Evans v. State Bank, 134 U.S. 330, la Corte Suprema de Estados Unidos se expresó en los siguientes términos:
“El decreto en este caso fué dictado el 19 de junio y su recon-sideración negada el 6 de julio de 1885. El 8 de julio del mismo año se espidió orden concediendo a la Sra. Evans y su esposo — - demandantes en la corte inferior — una apelación para ante este Tribunal mediante prestación de fianza con la garantía fijada; y el mismo día la fianza fué radicada y aprobada. Nada más se hizo y no habiéndose radicado el récord en este tribunal durante el tér-mino subsiguiente, la apelación perdió su finalidad (became of no avail), por no haber sido debidamente tramitada. Credit Co. v. Arkansas Central Railway Co., 128 U. S. 258. El 21 de mayo de 1887 los esposos Evans solicitaron de la corte que concediera apela-ción del referido decreto, la cual ese mismo día fué concedida y re-gistrada, bajo la condición de que los peticionarios prestaran fianza con los requisitos de ley. Esa fianza fué prestada y aprobada el 3 de octubre de 1887, y se libró y notificó la citación, la cual podía ser diligenciada durante el término de octubre de 1887. El récord fué radicado aquí en marzo 31 de 1888, uno de los días de ese término.
“Se nos presenta ahora moción para desestimar el recurso, por los fundamentos de que no podía ser concedido, ya que la corte había perdido su autoridad a virtud de la concesión del primer recurso, y porque si ello no fuera así, la segunda apelación no fué entablada dentro de los dos años a partir de la fecha del registro del decreto. En cuanto al primero de esos motivos puede decirse que cuando transcurrió el término durante el cual podía diligenciarse la ci-*128tación de la primera apelación sin haberse radicado el récord, esa apelación había perdido su eficacia y el asunto quedaba abierto para entablar un segundo recurso como habría sucedido si el apelado hu-biera registrado el caso y logrado su desestimación. ’ ’
En el caso que acabamos de citar no se requirió que la primera apelación fuese desestimada para permitir la se-gunda. Como hemos visto, la corte resolvió que cuando transcurre el término para radicar los autos de un caso, una segunda apelación puede seguirse, si el término para apelar no ha expirado.
La Corte Suprema de Arkansas, en un caso de doble ape-lación, se expresa en los siguientes términos:
“En Turner v. Tapscott, 29 Ark. 318, se sostuvo lo siguiente:
“ 'Una parte que ha promovido una apelación sin supersedeas y que deja de perfeccionarla dentro del tiempo requerido por la ley, puede interponer una nueva apelación en cualquier momento dentro del período que la ley señala para apelar. En tales casos la mejor práctica, pero no la necesaria, es conseguir que la primera apelación sea radicada y desestimada antes de interponer la segunda.’
“En Rice v. Reed, 29 Ark. 320, y Kinner v. Dodd, 35 Ark. 29, se sostuvo que 'una parte que ha promovido una apelación con su-persedeas y dejado de continuarla, debe radicar la apelación en este tribunal y desestimarla antes de interponer una segunda apelación.’
“No vemos que exista ninguna buena razón para exigir la deses-timación de una apelación con supersedeas antes de que pueda con-cederse otra dentro del tiempo prescrito por la ley, cuando no es necesario desestimar una apelación sin supersedeas para que pueda interponerse un nuevo recurso, a menos que en el primer caso sea necesario esta práctica para que el apelado pueda solicitar su re-medio contra los fiadores que suscribieron la fianza en la apelación. Si bien es cierto ’que es una práctica desestimar la apelación con supersedeas antes de interponerse un nuevo recurso, el mismo re-sultado puede obtenerse desestimando la primera después de haberse-conseguido la segunda. En este caso el apelado puede hacer efectivo' su remedio contra la fianza. Sería una ceremonia innecesaria radicar-ía apelación con supersedeas en este tribunal y desestimarla en unión de la segunda apelación, cuando hay dos apelaciones pendientes, e-interponer entonces un tercer recurso, cuando el mismo fin puede-ser obtenido desestimando la primera apelación.’’
*129La razón apuntada por el Tribunal Supremo de Arkansas no es aplicable a Pnerto Pico, donde no es necesario prestar fianza para interponer nna apelación. El tribunal, sin embargo, resolvió que podía interponerse una segunda apelación sin haberse desestimado la primera, aunque considera que la mejor práctica es obtener previamente la desestimación de la apelación original.
La Corte Suprema de Washington, que en Reichenbach v. Lewis, supra, sostuvo una doctrina contraria, posteriormente, en Noble v. Whitten, 34 Wash. 507, 76 P. 95, se expresa así:
“Dos apelaciones ban sido interpuestas en esta causa y los ape-lados ban solicitado que ambas sean desestimadas. Una de las razo-nes que se aducen para la desestimación de la última apelación es-, que la anterior estaba aún pendiente cuando se interpuso la segunda.. En su argumentación oral los apelantes manifestaron que habían aban-donado la primera apelación y que solamente descansaban en la-, segunda. La moción para desestimar fué notificada con posteriori-dad a la notificación de la segunda apelación. En circunstancias; similares esta Corte ba sostenido que la primera apelación ba sido-abandonada y no debe impedir la interposición de la última cuando ba sido debidamente establecida. (Citas.) ”
De acuerdo con la jurisprudencia citada, una segunda ape-lación puede interponerse cuando no haya expirado el tér-mino para apelar y la primera haya perdido su eficacia o-haya sido expresa o tácitamente abandonada por el apelante. La Corte Suprema de los Estados Unidos, en el caso de Evans v. State Bank, supra, nos dice que cuando transcurrió-el término durante el cual podía diligenciarse la citación dé-la primera apelación sin haberse radicado el récord, esa ape-lación había perdido su eficacia, quedando el caso abierto-para entablar un segundo recurso como habría sucedido si el apelado hubiese radicado el pleito y logrado su desestima-ción. La Corte- Suprema de Washington, en Reichenbach v. Lewis, supra, hace notar que los apelantes manifestaron en su argumentación oral que habían abandonado la primera apelación y-que sólo descansaban en la segunda, y dice que *130en circunstancias similares, cuando se ban establecido dos recursos, la corte ba sostenido que la primera apelación ba sido abandonada y no debe impedir la interposición de la última. El caso sometido a nuestra consideración es bastante raro, porque el apelante, a pesar de baber interpuesto la segunda apelación, insiste en mantener vivo ante esta corte, solicitando prórrogas para perfeccionarlo, el primer recurso interpuesto. Sin embargo, nos parece que la' corte inferior no perdió su jurisdicción para admitir el segundo recurso de apelación y la exposición del caso ofrecida por el apelante después de haberse visto impedido de radicar esa exposición dentro del primer recurso interpuesto. Es claro que el ape-lante no puede tramitar indefinidamente dos recursos de ape-lación a un mismo tiempo contra la sentencia dictada y que ba debido resolver por cuál de los dos se decidía; pero es esta corte y no el tribunal de distrito la autoridad llamada a resolver las cuestiones que bayan podido suscitarse con mo-tivo de la interposición del segundo recurso.

Debe anularse la orden de la corte inferior de primero de julio de 1935 negándose a aprobar, por falta de jurisdic-ción, la exposición del caso presentada por el peticionario.